Towards a reform of the World Trade Organisation (debate)
The next item is the report by Cristiana Muscardini, on behalf of the Committee on International Trade, 'Towards a reform of the World Trade Organisation'.
rapporteur. - (IT) Mr President, Commissioner, ladies and gentlemen, allow me to begin with sincere thanks to the secretariat, which has been very active and helpful to all members of the committee during the drafting of this text. Today we are delivering to the Commission a series of thoughts resulting from in-depth deliberations carried out in a constructive spirit by the entire Committee on International Trade.
Our committee wants a more effective and democratic World Trade Organisation equipped, in terms of its institutional operation, to perform the important task of regulating international trade. For this to happen, reform is indispensable.
The recent accession of many new members - one might just mention China and the forthcoming entry of Russia - highlights the success of a body now comprising 152 countries. However, precisely on account of its increased size, some thought needs to be given to a reorganisation of the WTO.
In the report we emphasise the key reasons why the WTO and trade multilateralism require a new, stronger, more dynamic and democratic structure. A regular feature on our agenda is the Doha Round negotiations: we know that an agreement is always just around the corner but keeps escaping our grasp. The Committee on International Trade, conscious of this problem, therefore reiterates its support for those negotiations, which ought to lead to more balanced, fairer trade. Meanwhile we believe the time has come to look ahead to the post-Doha period in a bold, ambitious frame of mind.
In delivering our thoughts to the Commission today, we call on the Community executive to be equally bold and ambitious by taking a political initiative in Geneva which could pave the way towards a review of the operation of certain mechanisms that are evidently not working properly at present.
The WTO's institutional structure could be improved by distinguishing between activities connected with the negotiation of new international rules and commitments or activities relating to the implementation of existing agreements. The principle of consensus is and should remain the norm for ministerial conferences, but it might be possible to devise methods other than unanimity for procedures leading to final decisions in an organisation which, having been enlarged, requires different mechanisms. Such mechanisms have been envisaged for Europe; now they also need to be envisaged for the WTO!
The guiding criterion for the Doha Round has been to involve all member countries in negotiations on a whole range of matters, whereas in such a broad-based organisation efforts should be made to develop a plurilateral approach incorporating a form of 'variable geometry'. We have talked about this in the past for Europe; now it is needed at the WTO!
Development is an important topic, and in recent years the group of developing countries has become increasingly large and diverse. It includes emerging economies as well as countries which in effect have already 'emerged', such as China, India, Brazil and South Africa. It would be appropriate, therefore, for the sake of real developing countries, to reclassify countries into clearer and more homogenous groups on the basis of their respective economic situation, and to require all countries to meet their responsibilities in keeping with their economic strength.
The WTO secretariat, while being highly regarded for its professionalism and competence - and we consulted it many times during our months of work - has a relatively limited establishment plan. It would be appropriate to strengthen the secretariat's role and enable it to take initiatives and suggest compromises. Strengthening the secretariat means making it more representative in terms of geographic coverage, so that it feels itself to be the hub, the driving-force of the Organisation's activity, in the interest of all members, including above all those developing countries which at present are paid insufficient attention for them to be able to achieve real growth.
As concerns transparency and the parliamentary dimension of the WTO, the transparency of international dispute settlement proceedings needs to be increased so as to improve the WTO's external image. The promotion of a parliamentary dimension should draw on the existence of the Parliamentary Conference on the WTO, enhancing it to form a fully-fledged parliamentary assembly with advisory powers lending legitimacy to its proceedings.
It is vital for there to be consistency and coordination with other international organisations. To this end, relations with the International Labour Organisation and with certain UN agencies need to be strengthened, since major international social and environmental issues must not be beyond the bounds of WTO activity.
Above all else, we should not forget that the dispute settlement system is a unique feature of the WTO. Unless a way is found to streamline and accelerate these proceedings, there is a risk that disputes may drag on for years, with detrimental effects on society, member countries and consumers. For this reason we would make a cordial appeal to the Commission to be as bold as the parliamentary committee has been in identifying new rules to streamline the World Trade Organisation for the future.
Member of the Commission. - Madam President, the Commission is grateful to Parliament for this insightful and timely report.
Making sure the WTO can respond to the challenges of a rapidly changing global economy should be a major priority for the European Union. In addition, in the light of the current economic difficulties that many WTO members are facing, a strong multilateral institution is more essential than ever to counter the call for beggar-thy-neighbour protectionist policies.
The report recognises the central importance of the Doha Development Agenda (DDA). The Commission wishes to reiterate that any initiative in Geneva with regard to the future of the WTO will have to be calibrated and rooted in what we hope will be a successful outcome of the DDA.
Today, during what could be the final phase in the DDA negotiations, no WTO members would have the political willingness and/or the administrative resources to engage in a meaningful reflection on the reform of the WTO. We do expect and hope that this situation will evolve towards a final DDA deal to be signed before the end of 2008. This will also open the gates to a debate on the future of the WTO, a debate that will be highly dependent on whether the DDA is concluded successfully or not.
As to the ideas expressed in the report, the Commission shares most of them in principle, even if it is clear that some proposals put forward in the motion for a resolution will face strong resistance from certain WTO members.
With regard to institutional matters, the Commission remains supportive of enhancing the parliamentary dimension of the WTO and of other ideas, like granting additional resources to the WTO Secretariat and expanding its tasks, as well as strengthening the WTO active transparency mechanisms and to monitor and supervise effectively the application of the rules.
We note the call for openness in the dispute settlement procedures and would like to underline that it was based on our initiative, that some hearings in WTO cases involving the European Union have been open to the public.
As to the substantive proposals put forward in the report, the need to integrate non-trade concerns within the scope of WTO rules will remain a guiding principle of European Union policy within the multilateral framework, but also in the framework of its bilateral negotiations recently launched on the basis of the Global Europe Communication, and unilateral initiatives in favour of developing countries. The new unilateral system of tariff concessions in favour of developing countries, the General System of Preferences Plus, is an example of that.
The relation between trade policy and labour and environment will surely be an important area, and other trade subjects might appear on the agenda.
The shaping of a new multilateral policy after the conclusion of the Doha Round will be one of the most stimulating and difficult challenges for European trade policy. Parliament will take on an ever-growing role in designing and driving such policy, in particular once the Lisbon Treaty enters into force.
The Commission, and my colleague Mr Mandelson in particular, is looking forward to engaging with you in open and constructive dialogue in order to reach solid and realistic conclusions aimed at strengthening the WTO and the whole multilateral trade system.
draftsman of the opinion of the Committee on Development. - (NL) Mr President, Commissioner, our Committee on Development fully supports the arguments by the rapporteur, Mrs Muscardini, in favour of a radical reform of the World Trade Organisation. In 2001 the Sutherland report started a very lively debate in the WTO itself on its institutional reform, a debate that unfortunately came to an end far too quickly. Some people do not think the debate on reform is appropriate at present. They want to wait for the outcome of the Doha development agenda before having a fundamental debate on the institution as such. In our view, however, the two are not mutually exclusive.
From the point of view of development, we would like to see a new differentiation between the developing countries in the WTO, based on the development needs of each of the countries rather than country categories. Mrs Muscardini has already explained why that is necessary. Not only is greater transparency required in the WTO, better cooperation with other international organisations, such as the International Labour Organisation and UNCTAD, is also essential. The proposal in the Sutherland report for funding arrangements for technical assistance for the least developed countries to be regarded as a contractual right, so that they can play a full part in the multilateral trading system, is essential as far our committee is concerned. Finally, dispute settlement, in which, for the reasons we all know, developing countries often come off worst, also needs to be reviewed as Sutherland has advocated.
In short, reform of the WTO is crucial, not just to reinforce its legitimacy with all its members, including the very poorest, but, I think, also to safeguard multilateralism.
Draftsman of the opinion of the Committee on Economic and Monetary Affairs. - Madam President, I would like to thank the rapporteur and the Committee on International Trade for this report. I think it is worthwhile, when we discuss the WTO, also to underline the fact that globalisation and free trade have given millions and millions of people new opportunities. In the last two decades, we have seen more progress in the fight against poverty than the world has ever seen before.
This underlines the need to safeguard a stable framework of fair and multilateral rules for free trade. This is the main task of the WTO and it is also why it is important to have a strong and strengthened WTO. We need to ensure that we can have more international trade and competition without distortions. This is why the Committee on Economic and Monetary Affairs has pointed to the need to reduce state aid, to remove non-tariff trade barriers and to help developing countries to be in a better position in the negotiations regarding the multilateral framework and the rules of free trade.
This underlines once again why we need a strong WTO and a strong Secretariat - in order to take decisions and to uphold the rules, but also in order to develop the multilateral trade system.
If we succeed in having a strong WTO and a strong Secretariat, we will do an important thing to safeguard the opportunities for global trade to develop in a framework of free and fair rules. That is our task - nothing more and nothing less.
In that sense, it is also important to highlight some of the things that need to be done: we need to increase free trade in services; we need to increase openness in financial services; we need to ensure that we can have more free trade in agriculture. When we discuss increasing food prices, we can see the importance of opening up the markets.
But we will never succeed in doing this without a strong WTO and without the opportunity to uphold a strong framework that is good for the developing countries, that can give poor people new and better opportunities and that can also help us all benefit from the opportunities of free trade.
on behalf of the PPE-DE Group. - (EL) Madam President, at first sight it is strange that we should be debating the reform of the WTO in the wake of the extended deadlock of the Doha Round negotiations. Nevertheless, it is well worth debating the operation and the future of the WTO because this deadlock is due to structural and institutional problems, and shortcomings in the system of world trade. The report by Mrs Muscardini also demonstrates this.
In my view, the major challenges of the attempted reform are threefold. Firstly, there must be the greatest possible and mutually profitable liberalisation of commercial exchange, for this is a tried and tested provider of economic growth. The objective certainly remains the equal distribution of benefits among the members of the WTO and the harmonious incorporation of developing countries into the world trade system.
Secondly, the challenges are to be found in the institutional arrangements required to guarantee the consent, unified commitment, democratic legitimacy, transparency and effectiveness of an organised world trade governance. Thirdly, the appropriate balance must be found between commercial and non-commercial issues.
The WTO member states have every right to apply restrictive trade measures in a bid to protect the environment, public health and consumers. A typical example is the cases brought before the WTO's tribunals by trading partners against the EU, owing to GMOs and the ban on beef imports containing hormones originating from the USA and Canada. It should, however, be understood that the solution does not lie in overloading the WTO with additional responsibilities, but linking mutual support and consistency with goals and actions, both by the WTO and other international organisations.
Ladies and gentlemen, the WTO's mission is not to cover operational gaps left by other specialised bodies in the UN system. The global community is undergoing both a worrying financial and economic crisis, and an undocumented food catastrophe. In the face of these two scourges, cosmetic changes, such as the lifting of barriers, is not enough. Global challenges demand global understanding, systematic convergence and a coherent regulatory regime. This applies to social responsibility, environmental protection and economic competitiveness.
on behalf of the PSE Group. - (FR) Madam President, Commissioner, it is essential to complete the Doha Round but it is also essential to examine once again the functioning of the WTO. Every day we can see that it is beset by problems concerning its efficiency, legitimacy and interaction with the other bodies of the multilateral system.
To some extent it was inevitable that, just over 10 years after its creation, its operating mechanisms would need to be reviewed. By changing from the GATT to the WTO, the multilateral trading system did not just change in dimension; in some regards it changed in nature, too. The trade rules were extended to a considerable range of new areas: services, intellectual property, investment, non-tariff barriers. New member countries joined the original ones and this enlargement introduced a diversity, a disparity of situations and Member States, with different resources and different problems. All of that obviously means that, in addition to the efforts to complete the negotiations on the Development Round, the necessary reforms have to be examined.
I welcome the work carried out by our rapporteur, Mrs Muscardini, and the fact that we were able to cooperate with her and with the other groups. I would like to emphasise several points in this extremely important report, which, I hope, will be adopted by a large majority of this House tomorrow.
The first element is the balance in terms of international standards and the establishment of new relations between the WTO and the other international organisations. You will see in the report that we obviously mention the interaction with environmental issues, health issues - and this is clearly vital, as seen in the case of generic medicines and intellectual property - but also with social issues. We cannot fail to discuss this topic in the WTO.
Cooperation between the ILO and the WTO, which was resumed by the Directors-General of the two organisations, must go much further and the European Union must act as the driving force in this respect. We are putting forward two specific proposals: the first is that the ILO should be granted observer status in the WTO, as is the case for the International Monetary Fund; the second is that the WTO should set up - and the Union should propose this - a committee on trade and decent employment, modelled on the Committee on Trade and Environment, which has enabled a great deal of progress to be made on the interaction between environmental and trade rules.
Secondly, I would like to emphasise the aspects of the report that encourage the WTO to give more resources to the weakest members, to the least developed countries, to ensure equal, effective and efficient participation in all the negotiations and in all the committees in which future agreements and trade policies are shaped.
Thirdly, we also stress the importance of external transparency and the possibility of civil society, parliamentarians and a truly dynamic parliamentary dimension playing a greater role in the WTO. We want to see a genuine parliamentary assembly. At present, a Parliamentary Conference meets alongside the WTO. The Director-General has recently addressed it and the trade ministers, too, but we want it to be recognised, which is why we are putting forward very specific proposals, for instance in relation to the appeal body and on dispute settlement. Since these proceedings are similar to those in a court or tribunal, they should take place in public and the documents should be publicly available. I also believe that that would help to dispel certain myths and make the organisation more transparent.
Finally, the secretariat's resources represent another important issue, which has been highlighted. The WTO's budget today is USD 135 million: six times less than that of the IMF and almost 10 times less than that of the World Bank. It employs around 600 staff, a figure that is again much lower than that of the other multilateral organisations. As a result, increasing the resources of a WTO that is better incorporated in the system of multilateral organisations is, in my opinion, one of the conditions for better trade rules that promote development.
on behalf of the ALDE Group. - (BG) The dynamic process of economic and financial integration on a global scale is a determining factor for the difficult international economic environment. Analyses by leading world organisations on macroeconomic policies and global trends indicate that the coming ten years will see high levels of political and economic insecurity. At present, certain risks loom large such as rising energy prices the dynamic movement of which affects prices of agricultural products, and taken together these factors generate an inflationary pressure and food insecurity, limited infrastructure capacity to transport supplies which are vital for international trade, financial turmoil. I draw your attention to these risks and insecurities not because I want to deprive you of your restful sleep but because I want to stress some of the parameters of international economic environment and the need to implement a policy to adjust imbalances and support vulnerable economies. Let me recall that two of the main industries most affected by trade liberalisation are manufacturing and agriculture, and rising food prices have caused violent protests in many regions around the world.
To respond to the economic and political realities, the World Trade Organisation, as a trade system with rules which are binding on international trade, ought to make improvements to its rules of operation, organisational structure and decision-making procedure, and exhibit a more pragmatic institutional flexibility and adaptability. And in doing so, it should, of course, take account of the fact that to negotiate in a format of 150 states at various levels of development, having different structures of their economies and implementing various reforms in economic sectors is quite a challenging endeavour. However, if options are proposed by Sofia, Cotonou, Santiago, Brussels, the debates in Geneva are the mechanism to arrive at agreements which should increasingly remove barriers.
on behalf of the UEN Group. - (GA) Madam President, agriculture should not lose out in a World Trade Organisation agreement. Commissioner Mandelson is currently negotiating a very uneven deal, which would be detrimental to European farmers and the entire EU agri-food sector.
It seems to me that the US electoral calendar is dictating the timetable for the WTO negotiations. Such nonsense should not be tolerated. The content and substance of the agreement is far more important than any election.
Although Ireland is the fourth largest exporter of beef in the world, it would be badly hit by this agreement. The domestic beef and lamb market in Ireland, which is currently valued in excess of EUR 2.5 billion, will be undermined by the WTO agreements. The reduction in import tariffs of up to 70% on beef and lamb products being proposed by Mr Mandelson is simply too much.
10,000 farmers marched on the streets of Dublin last week in protest against President Barosso's visit to the city. Mr Barosso knows the full wrath of the Irish farmers and it is time he reined Commissioner Mandelson in.
Finally, it is imperative that we reach an agreement in the World Trade Organisation - an agreement that would be to everybody's satisfaction; an agreement that would benefit Europe, farmers and agriculture; and an agreement that would safeguard food sources.
on behalf of the Verts/ALE Group . - Madam President, the Green Group certainly supports the general lines taken in this report, especially the call for more consistency between WTO rule-setting, the work of UN agencies and the existing social, environmental and human rights covenants. We believe that it must include an observer status for the ILO, as well as measures against social and ecological dumping.
We also support the role of parliamentary scrutiny in order to mitigate the WTO's lack of accountability and legitimacy, as well as the need to develop the WTO dispute settlement on the basis of international environmental and social law, ensuring that it has real sanctioning capacities.
I am concerned, though, that the report fails to acknowledge that the failure of the Doha Round is precisely rooted in the shortcomings of the WTO as an organisation. These are not two separate things. The stalling of the Doha Round is completely linked to the systematic abuses of its decision-making processes by some powerful countries and the resulting alienation of the weaker countries.
I think the report also fails to recognise that it required nothing less than a revolution on the part of developing countries in Cancún in 2003 and of some of the emerging countries prior to Hong Kong in order to begin to end the old feudal system on which the WTO has been running for far too long. I think it is clear that we should stop waiting until we have an outcome from the Doha Round and immediately start with the reform of the WTO: reform both of its procedures and also of its policies, because reform of process alone is not enough. We need to look at a whole range of rules that are now completely out of date in the 21st century, facing new challenges like climate change.
So we need to look at rules like the one on PPMs, for example: the prohibition of distinguishing between products on the basis of which they have been produced. Such discrimination is crucial if we are able to support and promote things like energy efficiency, for example, and fewer emissions.
We also want to see a complete refocusing of the dispute settlement proceedings, and I would commend to my colleagues an amendment that the Greens have put down which asks very specifically for a new way of looking at the dispute settlements mechanism, ensuring that it is rooted in the principles of the UN Charter and that it is separated out of the current WTO form.
on behalf of the GUE/NGL Group. - (FR) Madam President, the only thing we will agree on is the urgent need to revolutionise the WTO.
The WTO, like the IMF, is an illegitimate, anti-democratic and dangerous organisation as far as the people's interests are concerned. It was initially set up to ensure the financial and industrial hegemony of the United States and major transnational groups.
The Union has, of course, slavishly put itself at the beck and call of this system, in the hope of gathering a few crumbs from the table of the American master. This unbridled free trade has today turned against its founders and the planet's centre of economic gravity has swung towards the East and Asia in particular, resulting in the most terrible financial and food crises the world has ever experienced.
There are few countries that yesterday were classed as emerging nations, went on to become predators and then renounced their role as predators in the name of some benevolent objective or another, with the entire global trading system built around the WTO encouraging them to continue along that path. The rules for all players are to get rich as quickly as possible, irrespective of the means, including speculation on medicines or basic foodstuffs.
In the Union the inequalities have exploded and the working and middle classes are getting poorer and poorer. The food crisis affecting the poorest populations is a direct consequence of the WTO's policy aimed at destroying subsistence crops to the benefit of export crops. Biofuels are merely the easy scapegoat of a mercenary system that must be revolutionised as soon as possible.
I want to take this opportunity to denounce the irresponsible comments of Mr Mandelson, who called for further deregulation of the agricultural markets at a time when the World Food Programme is highlighting the surge in food prices and calling it, and I quote, 'a silent tsunami threatening to plunge more than 100 million people into hunger'. Does Mr Mandelson thus want to go down in history under the shameful epithet of someone who was responsible for starvation?
The WTO must therefore be revolutionised in order to curb speculation and support producers rather than a minority of profiteers benefiting the global financial markets, so as to encourage the populations to become independent in terms of food and industry and to urge the nations to cooperate rather than compete.
on behalf of the IND/DEM Group. - Madam President, from the report it seems that the EU requires all Member States to reach a consensus in WTO negotiations or to justify the position in writing. So the UK, for example, has to go along with the rest of the EU. We have to toe the line. Put simply, it means that, in reforming the WTO, Britain will be more closely forced to trade with such other countries as the EU allows. But we are world traders. We have been doing it for centuries. We have a great deal of expertise in global trading. For instance, our trade with the USA is more than France and Germany put together. But EU countries do not seem to want to take advantage of our experience, so we are already constrained by EU trade agreements, and that is ruining Britain's global trading reputation. We are not allowed to trade sufficiently with our traditional partners in the British Commonwealth. That is not exclusive trade. We would not try to stop other European countries from joining us in trading with our Commonwealth friends. It would be of benefit to all concerned. EU countries would prosper, and many Third World countries would find their living standards rising. The WTO was set up to promote trade and friendship, and the EU keeps on saying it wants to help the disadvantaged. Well, one way to start is to widen trade links, not cut them off.
(SK) There are not many people who would doubt the importance of the WTO but there is also almost no one who would be in doubt about the need to reform this organisation, whose main aim is to combat poverty and provide aid to developing countries.
The basis for the reform is to be the report by Mr Peter Sutherland. As we know, Mr Sutherland at present heads two supranational giants: BP and Goldman Sachs International. Other members of his team are former diplomats, businessmen and academics; none of them known for their criticism of the present system.
With due respect for all these gentlemen, I would like to ask: whose interests will the WTO reform proposed by them protect? Will it protect the interests of developing countries or the interests of supranational companies? What kind of a signal is this for developing and less developed countries?
As we all know, trust is important in economic as well as political matters. The WTO is not only an economic but also a political institution, which is why trust among members is important. However, will people in developing countries believe that the gentlemen in supranational corporations have their welfare at heart? Why play into the hands of the opponents of the WTO and put the image of this institution at stake?
(FR) Madam President, at a time when the negotiations under the Doha Round are losing direction and getting bogged down, the issue of the WTO's operation is more relevant than ever.
Is it not possible to move beyond this impasse by reforming the WTO? Failing an agreement on the substance, could the process for achieving such an agreement be improved? This revival of the WTO seems possible and will enable it to operate and make decisions more effectively.
Two levels of reforms are envisaged: those aimed at improving the negotiating procedure and those aimed at improving the WTO's legitimacy, a key factor of its organisation. To this end, it is important to emphasise the parliamentary dimension in the WTO and to make the most of us, the citizens' legitimate representatives, thereby making globalisation issues more transparent and democratic.
Much work is needed to ensure the consistency of international policies. There is no point in eliminating the obstacles at the borders if behind them lie obstacles to investment, disdain for social rights and infringements of environmental standards. An effective WTO is therefore essential to guarantee the objective of more trade and liberalisation regulated by the markets. However, rules do not mean protectionism. In fact, liberalisation without any safeguards is not the solution to all evils, particularly those we are experiencing today as a result of the rise in the cost of agricultural raw materials and the consequent spread of hunger.
The Falconer proposal to reduce customs duties is thus unacceptable for our European agriculture and would have untold consequences on the agricultural production of the poorest countries.
Moreover, in order to conclude the Doha Round, it is essential to restore balance to the negotiations and reach genuinely reciprocal agreements on market access. We are not yet ready to sacrifice our agriculture and our role as contributors to food security just to obtain, shamefully, a few reductions in industrial tariffs.
(FR) Madam President, Commissioner, ladies and gentlemen, I welcome the debate this evening on Mrs Muscardini's report on the reform of the World Trade Organisation.
The food crisis that is currently hitting the developing countries hard illustrates perfectly the urgent need for better regulation of global trade. This should come from a reformed WTO that is capable of controlling globalisation prices and promoting fairer trade rules. This crisis is structural, not cyclical. It is a sign that serious problems are diverting global trade from what should be its main objective: ensuring the development of all, notably the poorest countries on the planet.
A number of theories have been put forward to try to explain the origin of this crisis and I do not doubt their relevance. However, I think that collectively we should ask ourselves a number of questions. Would this crisis have been as extensive if the priorities of the developing countries had been given greater consideration in the WTO? If there had been better coordination of the WTO and other international organisations such as the UNDP and the FAO? If our free trade agreements had not encouraged the developing countries to specialise in single crops for export, to the detriment of their traditional subsistence crops and food self-sufficiency? If we had listened to the African countries and supported them in the WTO when they asked that action on the price of basic products be included in the current round of negotiations? In this respect, I must point out that Article 38 of the GATT requires all WTO members to stabilise and improve the situation of the markets for primary products, which are of particular importance for developing countries.
In order to deal with the current problems and improve the efficiency and legitimacy of the WTO, this report proposes several measure. In order to ensure that the voices, the points of view and the interests of developing countries are better heard and, indeed, taken into account, it emphasises the need to introduce a more democratic system of decision-making and better representation in the WTO secretariat, which must also be provided with additional financial and human resources.
In order to guarantee greater transparency of the organisation's debates and work, provision should be made for better information, dialogue between the organisation and representatives of civil society, and public access to meetings, particularly for the dispute settlement procedure.
Finally, the WTO's parliamentary dimension, which guarantees the democratic legitimacy and transparency of negotiations, must be strengthened. That includes, in particular, the creation of a WTO parliamentary assembly with consultative powers.
In addition to these measures, the very aims of the multilateral trading system must be reviewed with a view to ensuring consistency with the other international organisations. Only a committed reform in this regard will allow us to conclude a Doha Round that is truly working towards development and towards achievement of the Millennium Goals. I would point out in this respect that the first of these goals is the eradication of poverty and hunger; sadly the current situation reminds us that our commitments remain unfulfilled.
Madam President, I wish to stress that the reform of the WTO has to be embedded into a reshaping of the whole institutional set-up which deals with the governance of global challenges.
Just look at the effects of global warming and the financial crisis of huge economic imbalances. Open trade has to be fair. In addition it has to be linked with policies that help poor countries to develop, through agriculture in particular. The formidable rises in food prices are going to fuel protectionism and restrictions unless we focus on developing food production throughout the world.
The rises in the prices of basic commodities has compounded a very complicated general state of affairs. Food will increasingly be seen as a national security problem both in wealthy and poor countries. Therefore the reform of the CAP, the EU development aid policy and the energy policies have to be examined by considering the dramatic changes in the international context.
(PL) Madam President, Commissioner, I should like to draw attention to three issues in the context of this debate.
Firstly, despite being members of the WTO, many countries are not complying with social, environmental and animal welfare standards. As a result, their manufacturing costs are lower. Unfortunately, however, it is then impossible to compete with products processed within those economies. This aspect must be taken into account when improving access to the European market for third country goods, otherwise many European manufacturing sectors will simply cease to exist.
Secondly, the European market is continuing to open up to agricultural products from third countries in exchange for those countries making concessions for exports of industrial products and services from Europe. Europe's agricultural potential is therefore being weakened.
Thirdly, I fully support Mrs Muscardini's suggestions concerning the establishment of a WTO parliamentary assembly, changes in the classification of countries into developed and developing, the need for closer cooperation between the WTO and the UN, and departure from the principle of consensus especially at the level of working groups and committees within the WTO framework.
(NL) Mr President, I would very much like to say a lot about my ideas on the reform of the WTO, but instead I would rather ask the Commission a number of specific questions to which I would like answers. The questions illustrate the points we have to take into account in the debate on WTO reform, in addition to the procedural reforms, such as transparency, that have already been mentioned.
In the context of climate change, there is more and more pressure to use biofuels. I do not want to get into the debate on whether that is good or bad here, but I am raising the following questions regarding European Union obligations under the WTO. The EU climate change package contains a number of environmental criteria that biofuels have to meet. However, I and many of my colleagues would like to see social criteria applied, such as the minimum wage and the prevention of child labour. Is that compatible with WTO requirements? If not, are we not then being forced into a position of accepting child labour and underpayment? I have another question about the trade in GMO food. I believe that the Cartagena Protocol leaves it to the Member States to decide whether to approve GMOs. Is that compatible with the WTO and, if not, how are you going to resolve that? Parliament has indicated that the majority of its members are opposed to the trade in sealskin. Canada is now threatening to challenge that through the WTO. How do you think the wishes of the majority of the population in the EU can be upheld on that issue? I think that those questions are very important and they need to be taken into consideration in the reform.
(FR) Madam President, ladies and gentlemen, trade between nations is a good thing. Free trade is desirable, but today the world has changed and the WTO's rules are ill-adapted and in many cases need to be amended.
The very nature of international trade has changed. In the past trade was based on complementarity: we sought what we did not have and exported any surpluses. That order made nations prosperous. Today, however, social dumping reigns. We abandon what we know how to do in order to import what somebody else is doing cheaper, not because it is more profitable, but because there are less costs, less taxes, less social constraints.
This WTO order allows the poor countries, the poor in the rich countries, to make the rich in the poor countries even richer. It is less and less based on solidarity or on mutual agreements between nations; rather it is an order that is disrupting nations and creating a conflict between the winners and the losers.
The WTO rules therefore have to be changed. They must restore the Community preference and revive the spirit of the Treaty of Rome, which established the common external tariff. That was not over-cautious protection, but fair compensation in the face of social dumping. The founding fathers were not always wrong. The WTO must incorporate the erratic exchange rate fluctuations in its evaluation of trade constraints. It is unacceptable for the yuan to remain so low when the country has such a high foreign trade surplus. It is outrageous that EADS loses a billion euro every time the dollar falls 10 cents against an ideological euro.
In conclusion, the future of truly free trade reminds us that we have a lot to do before we can sit back. On the one hand, we need to restore the border as a condition of the policy and, thus, freedom for the people; on the other hand, we need to allow the monetary and financial policy to take a back seat to the real economy, the productive economy, for it is that economy alone that allows the people to live here in freedom.
Madam President, the WTO has many flaws but surely its most ludicrous defect is the unfair advantage which it gives to China, India and Brazil by affording them the favourable status of developing countries. They once were emerging economies but today they have very definitely emerged and can compete with the best. Indeed, so successful are they that they are world leaders in several fields. Yet, inexplicably, we give them a free ride as developing countries and in consequence accept lower standards and commitments from them.
There is little wonder that my constituents often see the WTO as not meeting or serving their interests, a feeling which is accentuated when they watch unmatched concession after concession on agricultural issues by Commissioner Mandelson.
Commissioner, getting the right deal is more important than getting a deal. It will not be the right deal if it washes away our agri-food industry under an incoming tide of cheap imports from countries we treat more favourably than their robust economic capacity requires.
(PL) Madam President, an institution that is not operating properly must be reformed to ensure that it serves all stakeholders and consumers correctly. We do support free trade, but unfortunately the latter is often accompanied by the temptation to succumb to greed. A control mechanism must be established as trade is liberalised, and that is the purpose of a strong World Trade Organisation operating correctly. International trade has now developed to such an extent, and become so swift and wide-ranging that good coordination is required. The European Parliament cannot stand idly by. In my heart of hearts I therefore firmly believe that Mrs Muscardini's work on reforming this organisation will serve to meet these expectations and result in an international body able to steer trade along a clear and well defined course.
Madam President, firstly I would like to congratulate Ms Muscardini on an excellent report.
The WTO does still have a significant role to play in the world and still plays its role well, but it needs to be modernised and reformed. One of the key reforms, I believe, is to bring parliamentary democracy to the WTO. We need a parliamentary assembly that meets regularly and monitors the work that is going on around the negotiating table at the WTO.
We also need to update the WTO rules to ensure that environmental sustainability and climate change are taken into greater account in WTO negotiations and that social and labour clauses are also included in WTO negotiations. In particular, I would like to see the ILO more closely associated with the WTO's work than it currently is.
In terms of the report as a whole, I very much support the work that Ms Muscardini has done in the Committee on International Trade.
(PL) Madam President, the common market and unrestricted trade are key prerequisites to economic development. The term unrestricted does not, however, mean unregulated and lacking any principles determining conditions for trade exchange whilst providing for competitiveness. The need for appropriate trade regulation at world level is particularly acute in the context of globalisation. That is why the role of the World Trade Organisation is so important. The latter is a broadly based body bringing together more than 150 member countries. The WTO will be able to act more effectively if its competences are clearly defined and restricted to trade policy.
Above all else, clarity and competitiveness involve ensuring that the production process meets established standards and quality requirements regarding for instance environmental protection, work and pay conditions, and animal welfare. Competitiveness is not measured exclusively in terms of production costs and prices. As I conclude I should like to say that WTO reform is an expression of the will to work together in the interests of development and in order to combat poverty.
Madam President, I wish to offer my congratulations to all concerned on this report, particularly the rapporteur.
I see - and I am liberally quoting from the explanatory statement here - that the analysis of the whole World Trade Organisation, on which the Committee on International Trade is about to embark, is going to be based very strongly on the conclusions of the Sutherland report, which, for many years, has been languishing gathering dust on a shelf. Then, apparently, when the committee draws up its own report, the Commission will have the task of taking the necessary steps in Geneva to carry through the improvements that are recommended.
What guarantee have we that any new report is going to receive any more action than the excellent Sutherland report? Will environmental and climate change considerations be part of any new WTO package? Regarding the point already made in relation to the lack of homogeneity among developing countries, and the position of China, Brazil and India at the moment, will we be distinguishing more clearly between different levels of development at that level?
And my final point is: will regional food security for all regions be a legitimate consideration?
Member of the Commission. - Madam President, I would like to thank the honourable Members for their comments and suggestions, which will be taken into account in the Commission's thinking about the WTO reform.
The Commission shares many of the concerns expressed during the discussion and actually supports many of the proposals put forward by Ms Muscardini's report. One has nevertheless to recognise that some of them will face strong resistance, but the Commission will certainly promote them.
In particular, the Commission fully supports the call for consistency between the WTO and other international organisations, and the calls for more transparency as well as for an increased role for parliaments, particularly in the monitoring and trade policy reviews. The Commission also shares the view that a strong WTO is in the interest of the developing countries.
I would also like to respond to Ms Liotard's comments, which go beyond the WTO reform. I cannot go into details at this stage, but I would like to assure you that we already engage with our partners regarding child labour and other related issues, and we support the cooperation between ILO and WTO.
Finally, I would like to say that I will certainly report your comments to my colleague, Mr Mandelson, to be taken fully into consideration in the discussions with other WTO members.
rapporteur. - (IT) Madam President, ladies and gentlemen, I should like to thank the Commission for its appreciation of the committee's work. I am likewise grateful for the assistance provided by the draftsmen of the Committee on Development and the Committee on Economic and Monetary Affairs, as well as by the many colleagues who have spoken in this House. I would make the most of their political and, as it were, technical support this evening to point out to the Commission once again that no time must be wasted. Woe betide those who have time and waste it! In other words, it is true that the Doha Round may ultimately find a solution, but that solution has been postponed all too often in recent years. Now that we have a very serious food crisis on our hands, we must also remember that some of the responsibility lies with certain practices - including on the part of the European Union - which, long ago, envisaged different scenarios for the emergence of agriculture and food.
If we wish to avoid a confrontation between genuinely poor developing countries and countries that are already developed, if we wish to make the market fair - and the market can only be fair and free on the basis of rules - we need to be bold, because we cannot agree to yet another postponement if we are to defend the concept of decent work and accelerate the settlement of disputes.
The Committee on International Trade is aware of the difficulties surrounding reform of the WTO, where certain ways of working have been established over time. However, it is also aware that, in order to meet expectations in various quarters and to become a modern organisation of the third millennium, the WTO must somehow find the strength and courage to embark on the road to reform. It is up to the Commission to take on board our reflections, which this House will formally express as a political demand tomorrow by a large majority.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Written statements (Rule 142)
in writing. - In 2001, the Doha Round negotiations had an objective to lower trade barriers around the world, permitting free trade between countries of varying prosperity.
In 2005, the EU cut prices offered to EU sugar farmers by nearly 40% due to the World Trade Organisation's determination that it would help benefit poorer countries on the global market, such as Australia, Brazil and Thailand. Unfortunately, it had an extremely negative effect on countries within the European Union, like Ireland whose sugar industry was destroyed, and on the poorest sugar-producing nations of the African-Caribbean-Pacific countries like Mauritius, Belize and Fiji.
Now again in 2008, many of these poorest countries who suffered the impact of the EU's sugar restructuring are now experiencing civil disturbance over the price of staples like rice and maize, which they cannot afford because they no longer have an income from sugar.
Before we embrace new dismantling measures on trade protection, we should honestly make an impact assessment on the effect that the EU could have on some of its poorest neighbours so that any more changes of this type will not be destructive again.